Federal Defenders oa. USDC SPNY

 

 

DOCUMENT
OF NEW YORK, INC. ELECTRONICALLY FILED
DOC #:
David E. Patton DATE BEERS 7/6/2021
Executive Director Attomey-m-Uharge
and Attorney-in-Chief .
July 2, 2021
BY ECF

The Honorable Judge Analisa Torres
United States District Courthouse
Southern District of New York

500 Pearl Street

New York, NY 10007

Re: United States v. Devante Delbas
21 CR. 106 (AT)

Dear Judge Torres:

With the consent of the Government, I write to request a brief adjournment of Mr. Delbas’s
pretrial conference currently scheduled for July 9, 2021. The defense has a conflict and is not
available on July 9 due to a calendaring error on her part. Both the defense and the government
are available for a pretrial conference in this matter anytime on July 20 and July 23.

The Government requests that time be excluded under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), between July 9, 2021 and the date of the next pretrial conference. Mr. Delbas

consents to the exclusion of time until the next status conference.

Respectfully submitted,

/s/
Zawadi Baharanyi
Assistant Federal Defender
(917) 612-2753 (c)

GRANTED. The hearing scheduled for July 8, 2021, is ADJOURNED to July 20, 2021, at 1:00 p.m.
The time between July 9, 2021, and July 20, 2021, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)

(7)(A), because the ends of justice served by excluding such time outweigh the interests of the public and
Defendant in a speedy trial in that this will allow time for scheduling this matter.

SO ORDERED. O-
Dated: July 6, 2021
New York, New York ANALISA TORRES
United States District Judge

 
